Citation Nr: 0820718	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-01 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for 
dermatophytosis tinea pedis of the upper and lower 
extremities from June 9, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 2000 to June 
2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the RO which, inter alia, granted the veteran service 
connection and a noncompensable evaluation for 
dermatophytosis tinea pedis of the upper and lower 
extremities from June 9, 2004.

Following the veteran's testimony before the undersigned 
Acting Veterans Law Judge (AVLJ) in a video-conference 
hearing in January 2007, the Board remanded this appeal back 
to the RO for further development of the record in August 
2007.  Following this development, the noncompensable 
evaluation for tinea pedis of the upper and lower extremities 
was confirmed and continued by the RO in a January 2008 
supplemental statement of the case and the appeal was 
returned to the Board.  The veteran now continues her appeal.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims ("Court") held 
that a remand by the Board confers on a veteran or other 
claimant the right to VA compliance with the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with the terms of such an order.  In this regard, 
the Board notes that the RO has substantially complied with 
the instructions contained in the August 2007 remand 
regarding the evidentiary development of the veteran's claim.    


FINDING OF FACT

From June 9, 2004 to the present, the clinical evidence 
demonstrates that the veteran's service-connected 
dermatophytosis tinea pedis of her upper and lower 
extremities is manifested by dermatological symptoms that 
affect less than 5 percent of her entire body or less than 5 
percent of the exposed areas affected, and does not require 
treatment systemic therapy involving corticosteroids or 
immunosuppressive drugs during the past year.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation 
for the service-connected dermatophytosis tinea pedis of the 
upper and lower extremities from June 9, 2004 have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118 including 
Diagnostic Code 7806 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded her comprehensive VA 
examinations addressing her claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claims in May 2004 and September 2005 letters.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by her and which 
portion VA would attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  VCAA notification does not 
require an analysis of the evidence already contained in the 
record or any inadequacies of such evidence, as that would 
constitute a preadjudication inconsistent with applicable 
law.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case (SSOC), when issued following a VCAA notification 
letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed November 2004 rating decision.  
However, the RO readjudicated the appeal in multiple SSOC, 
most recently in January 2008.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate her claim and 
assist her in developing relevant evidence. 

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  By a March 2006 letter the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id.  

Finally, as this case concerns the propriety of an initial 
evaluation, rather than a claimed increase in existing 
evaluation, it is readily distinguishable from the type of 
situation addressed in Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008).  In that case, the Court required specific 
notification duties in increased evaluation cases, where a 
worsening of the disability had been alleged.  The Court 
stressed the difference between the two types of claims, 
noting that an increased compensation claim centers primarily 
on evaluating the worsening of a disability that is already 
service connected; whereas an initial claim for compensation 
focuses on substantiating a claim of service connection by 
finding evidence of an in-service incident, a current 
disability and a nexus between the two.  Thus, the heightened 
duties of notification as outlined in Vazquez-Flores are not 
required when the appeal concerns the propriety of an initial 
evaluation.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of her claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

In the present case, the RO initially granted service 
connection for dermatophytosis tinea pedis of the upper and 
lower extremities in a November 2004 rating decision.  A non-
compensable evaluation was assigned, effective from June 9, 
2004.  The non-compensable evaluation has remained in effect 
since the November 2004 rating decision.

In a June 2004 VA examination, the veteran complained of skin 
problems on her bilateral hands and feet since 2003.  Service 
records indicated that she had some pustules on her arms and 
plantar surfaces of her feet.  She was diagnosed with 
allergic or mechanical dermatitis of an unknown type.

The veteran also complained of itching on her body but with 
no pustules or other changes on the trunk or arms of her 
body.  She had been treated with Zyrtec, but this offered 
little improvement.  Additionally, she was prescribed 
cortisone cream.

On objective examination, there were some erythematous areas 
on the palmar surface of both feet, but no pustules.  There 
were no pustules on her hands, either dorsal or palmar side 
or on her skin.  There were some comedos noted over her 
forehead and lateral temple area.  She was diagnosed with 
bilateral palm plantar rashes consistent with nonspecific 
eczema.

In a September 2004 VA foot examination, the veteran reported 
a rash on the bottoms of her feet and palms of her hands off 
and on since 2003.  The examiner noted only one example of 
the rash currently present.  It was described as a small 
vesicle on the mid plantar surface of the right foot which 
the veteran reported itched.  The veteran reported this 
lesion was characteristic of the types of lesions she got 
elsewhere on her feet and hands.

She had been treated with topical application of 
hydrocortisone cream multiple times a day and with the 
antifungal medication Mycelex 2-3 per day without any notable 
benefit.  She was diagnosed with tinea pedis of very minimal 
current manifestation.

Additionally, the veteran was seen in the VA medical facility 
numerous times for her various disabilities, including her 
skin disorder.  In a March 2005 treatment record, she was 
seen for generalized pruritus.  She reported that she had 
been "itching all over" for at least 2 years.  The worst 
areas were her arms and back.  She denied having a rash in 
these areas.  She moisturized daily with Jergens lotion.  
Further she had been using the antihistamine Atarax but this 
offered minimal relief.  She denied any history of eczema, 
asthma or allergies.

Objectively she demonstrated comedones and some 
papulopustules on the upper back.  She also had xerosis of 
the bilateral lower extremities.  She was diagnosed with 
pruritus, possibly related to xerosis and anxiety.

In April 2005 she was again seen for complaints of skin 
problems.  She reported that the topical cream she had been 
using (hydrocortisone/eucerin/menthol) burned when applied to 
her skin.  She also noted that she was taking Atarax with no 
relief, so she was switched to the antihistamine Loratadine.  
She was diagnosed with xerosis, questionable eczema and adult 
atopic dermatitis.  She had no stigmata of psoriasis.  The 
examiner advised her to switch to Lubriderm since the other 
topical creams burned her skin.

In a September 2005 VA examination addendum, the examiner 
reported that the rash occupied zero percent of the exposed 
body surface and less than 1 percent of the total body 
surface.  Additional VA outpatient treatment records reported 
the veteran's continued complaints related to her skin 
disorder.  

In a January 2006 treatment record, the veteran complained of 
itching; however, objectively the examiner noted no rash was 
present.  She did have noted dry skin on her feet.  The 
examiner's assessment was a history of eczema, with the 
veteran stating she had continuous symptoms; however, the 
examiner noted no exacerbation.  She was prescribed the 
antihistamine Claritin to help with the itching and topical 
application of Eucerin cream for the dry skin on her feet.

In a February 2006 treatment record the veteran was diagnosed 
with diffuse pruritus.  The examiner changed her topical 
cream back to hydrocortisone/menthol/Lubriderm.  
Additionally, the veteran was switch from Claritin to 
chlorphemiramine for the morning.  She was to continue using 
Atarax in the evening.

VA treatment records from March 2006 to August 2007 
documented her continued treatment for her skin disorder.  In 
an October 2006 treatment record, the veteran complained of 
generalized pruritus, ongoing for 3 years.  She complained 
that she was constantly itching.  She had tried several oral 
antihistamines but found them too sedating.  Loratadine 
offered some improvement.  She used the corticosteroid 
Pramosone topically as needed.  Objectively she had mild 
xerosis over the mid lower back and lower extremities.  There 
was no evidence of lichenification or excoriations.  She was 
started on narrow band UVB light therapy.

In a September 2007 VA examination the examiner noted that 
the veteran had a three year history of generalized pruritus 
since her return from Kuwait.  The veteran had received 
multiple examinations that revealed initial lesions on her 
hands and feet.  Otherwise, most of the examinations were 
unremarkable for significant dermatologic findings.

The veteran reported that she still developed new lesions on 
her hands and feet, one at a time, every one to two weeks.  
She was receiving Ultra UVB light therapy once a week.  She 
continued to be pruritic in her forearms and thighs.  She 
took Loratadine once a week as needed and used Pramosone 
cream once a day as needed.  She reported that the UVB light 
therapy offered significant relief.

Objective examination of the skin revealed some mild to 
moderate tinea pedis on her feet, left worse than right.  
This totaled to zero percent of the exposed skin and 
approximately 1 percent for each foot.  Additionally, she had 
excoriated lesions, one on each of the ulnar aspect of the 
heel of the palm.  Both were less than 1 centimeter in 
diameter.  Both were flat, non-erythematous and nontender.  
The remainder of the dermatologic examination was 
unremarkable.

The examiner commented that the veteran had generalized 
pruritus of unclear etiology.  There was no evidence of 
eczema or psoriasis.  The examiner noted some tinea pedis on 
the feet, but commented there was no evidence of generalized 
tinea infection.

The veteran's skin disability is rated analogously pursuant 
to 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under this 
diagnostic code, a noncompensable rating is warranted if less 
than 5 percent of the entire body or less than 5 percent of 
the exposed areas are affected; and, no more than topical 
therapy required during the past 12-month period.  A 10 
percent rating is warranted for dermatitis or eczema that is 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period. 

A 30 percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.   More than 40 percent of the entire body or more 
than 40 percent of exposed areas, affected, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period warrants a 60 percent rating.

The Board has applied the noted criteria to the facts of this 
case and observes the most recent VA examination findings 
show that 0 percent of the exposed skin and approximately 1 
percent of each foot is affected by this skin disorder.  
Additionally, the veteran only uses topical therapy and UVB 
light therapy to treat the disorder.  While the veteran does 
use certain antihistamine oral medications, these oral agents 
are not considered corticosteroids or immunosuppressive 
drugs.  Although the medical records reflect that she was 
prescribed corticosteroids such as hydrocortisone and 
Pramosone, these were administered topically and not orally 
or through injection, and thus do not constitute systemic 
therapy.  Given these facts, the veteran's service-connected 
dermatophytosis tinea pedis of the upper and lower 
extremities do not meet the criteria for a compensable 
evaluation for the period from June 9, 2004 to the present.

Currently, the only evidence of record supporting the 
veteran's claim is her lay statements addressing the severity 
of her skin disorder.  While she is certainly competent to 
testify to symptoms capable of lay observation, she has not 
been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to degree of severity.  Accordingly, her lay 
opinion does not constitute competent medical evidence and 
the Board finds that it has less probative value then the 
clinical evidence of record for purposes of objectively 
demonstrating the degree of severity of her service-connected 
skin disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, this claim for a 
compensable evaluation must be denied.




ORDER

An initial compensable evaluation for dermatophytosis tinea 
pedis of the upper and lower extremities is denied.



____________________________________________
BERNARD T. DOMINH 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


